United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40748
                          Summary Calendar


In the Matter of: JUAN PEQUEÑO,

                                     Debtor.

    ---------------------------------------------------------

JUAN PEQUEÑO,

                                     Appellant,

versus

AURORA LOAN SERVICES INC; JOE DE LA FUENTE; MELISSA AVALOS;
ENRIQUE PEREZ

                                     Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-05-CV-135
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     For the reasons stated by the district court and bankruptcy

court below, we AFFIRM.    See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.